JOHN P. MOORE, Circuit Judge,
concurring:
Because of the procedural thicket in which this case dwells, I concur with the result reached by the court, but write specially to note my concern for the tidy conclusion. PDC named some 33 separate defendants in this action. The court is correct in stating that certain of the defendants contested personal jurisdiction. Instead, the defendants involved in this appeal 1 initially filed a motion for summary judgment with a memorandum of supporting authority. Although PDC resisted various other motions to dismiss for lack of personal jurisdiction, improper venue, and collateral estoppel, PDC never responded to the Clark defendants’ motion for summary judgment. The obvious consequence of this failure was to leave uncontroverted the assertions of the Clark defendants. The Clark defendants later moved to dismiss for lack of personal jurisdiction, noting that the magistrate had preserved this issue in the pretrial order.2 This motion was accompanied by personal affidavits. Although PDC later resisted this motion to dismiss for lack of personal jurisdiction, claiming waiver, PDC never responded to the Clark defendants’ motion for summary judgment.3 While the trial court, in an effort to resolve this case on what appeared to be uncontroverted facts, may have incorporated the Clark defendants’ personal jurisdiction affidavits into its understanding of the merits of the action, the fact remains the Clark defendants sought to attack the merits of PDC’s complaint, and PDC never controverted that attack. This court’s opinion, while procedurally exacting, overlooks the trial court’s conscientious effort to manage the various metastases of this case as fairly and expeditiously as possible under the circumstances. I concur only because the rules of procedure cannot be gainsaid; however, the infinite patience already displayed by the trial court must be employed to resolve the issues reinstated by PDC’s successful appeal and to conclude the action appropriately.

. John P. Clark, Frank Everett, Lloyd Pugh, Curtis L. Cameron, E.W. Boyles, Floyd Snyder, and their respective savings and loan associations (the Clark defendants).


. In their April 26, 1983, motion to dismiss for lack of personal jurisdiction, the Clark defendants stated they raised the issue of personal jurisdiction at the initial pretrial conference on February 7, 1984, and the magistrate stated the motion "should be addressed by way of motion to this Court.” [Vol. II, R. 610.] Without any transcript of that proceeding, it is impossible to discern whether waiver arguments were raised.


. Aside from attaching discovery interrogatories from the Zimmerman trial to resist the affidavit of Floyd Snyder, Jr., PDC never addressed the substantive issues raised in the motion for summary judgment. The record discloses the Clark defendants sought summary judgment on the alter ego issue. Vol. I, Record at 234 and 258.